Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (2016/0335968) in view of Zhao et al. (CN 110491328).
Claim 1, Zeng discloses a driving circuit, comprising a timing controller (100, Fig. 1, 10, Fig. 4), and a level shifter (200, Fig. 1, 20, Fig. 4), wherein: the timing controller inherently comprises N pins, each of the pins provides a clock signal;
	Zeng does not but Zhao discloses a selecting module (4, Figs. 2  and 7)comprises N selecting units (41, Figs. 2 and 7), an input terminal (B1-B3, Figs. 2 and 7) of each of the selecting units , output terminals (C1-C6, Figs. 2 and 7)of each of the selecting units.  It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to connect Zhao’s selecting module  to Zeng’s timing controller and level shifter to improve the wiring the system the driving circuit (see the first paragraph of summary of the Invention).
Claim 2, the combined Zeng and Zhao teaches each of the selecting units (41) comprises M switch transistors (Zhao, T1 and T2, Figs. 2 and 7), each input terminal of the switch transistors is connected to a corresponding pin of the timing controller, and each output terminal of the switch transistors is connected to a corresponding input pin of the level shifter (Zhao, Figs. 2, 4, and 7).
Claim 3, the combined Zeng and Zhao teaches a control unit, wherein the control unit comprises M output terminals (Zhao, A1 and A2, Fig. 2) connected to control terminals of the M switch transistors (T1 and T2, Fig. 2), respectively, to control an on/off state of the M switch transistors.
Claim 4, the combined Zeng and Zhao teaches  each of the selecting units comprises two switch transistors  (Zhao, T1 and T2, Figs. 2 and 7), a first switch transistor and a second switch transistor, input terminals (B1 -B3, Figs. 2 and 7) of the first switch transistor and the second switch transistor are connected to a same corresponding pin of the timing controller, and output terminals (C1 – C6, Figs. 2 and 7) of the first switch transistor and the second switch transistor are connected to a corresponding input pin of the level shifter, respectively.
Claim 5, the combined Zeng and Zhao teaches the control unit comprises two output terminals (Zhao, A1 and A2, Fig. 2) electrically connected to the first switch transistors and the second switch transistors, respectively, to control an on/off state of the first switch transistors and the second switch transistors (Fig. 2); the control unit controls the first switch transistors to turn on such that the timing controller outputs the clock signal sequentially to corresponding input pins of the level shifter connected to output terminals of the first switch transistors through the first switch transistors (Zhao, Figs. 2 and 6); the control unit controls the first switch transistors to turn off after delaying a first time when the first switch transistors are turned on, and controls the second switch transistors to turn on such that the timing controller outputs the clock signal sequentially to corresponding input pins of the level shifter connected to output terminals of the second switch transistors through the second switch transistors (Zhao, Figs. 2 and 6).
Claim 6, the combined Zeng and Zhao teaches a delay unit, wherein an input terminal of the delay unit is electrically connected to a second output terminal of the control unit, and an output terminal of the delay unit is electrically connected to control terminals of the second switch transistors (Zhao, Figs. 2 and 6).
Claim 7,  the combined Zeng and Zhao teaches the driving circuit is a gate driver on array (GOA) driving circuit (Zeng, Abstract).
Claims 8-10, the combined Zeng and Zhao does not teache the first switch transistors and the second switch transistors are n-type MOSFETs or p-type MOSFETs. However, it is well known in the art to use n-type MOSFETs or p-type MOSFETs in a driving circuit. It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to use the well known n-type MOSFETs or p-type MOSFET as the first and second transistors of the combined Zeng and Zhao since Zhao does not teach using any specific type of transistors. 
Claim 11, see the above rejections of claims 1 and 2. 
Claim 12, see the above rejection of claim 3.
Claim 13, see the above rejection of claim 4.
Claim 14, see the above rejection of claim 5.
Claim 15, see the above rejection of claim 6.
Claim 16, see the above rejection of claim 7.
Claim 17-19, see the above rejection of claims 8-10.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627